Citation Nr: 0004687	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-09 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) rating for 
residuals shell fragment wound, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1971.  

In June 1999, the veteran attempted to reopen his previously 
denied claim for service connection for traumatic arthritis 
of the right ankle.  A rating action in September 1999 found 
that new and material evidence had not been submitted in this 
regard and the veteran was so advised.  A notice of 
disagreement was not received from the veteran and this issue 
has not been placed in appellate status at this time.  

The Board notes that where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an "increased rating" based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  However, a claim placed 
in appellate status by disagreement with the original or 
initial rating award but not yet ultimately resolved, as with 
the rating for the veteran's PTSD in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Therefore, as shown on the title page, the Board does 
not characterize the issue of the proper rating for PTSD as 
an "increased rating."  

Finally, while this case was being developed for appellate 
review, the schedular criteria for evaluation of psychiatric 
disabilities were changed effective, November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
evaluated the veteran's PTSD under both the old and the new 
rating criteria, but found him not entitled to more than a 30 
percent rating during the period at issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD results in definite, but no more than 
definite, social and industrial impairment as contemplated by 
the applicable rating criteria in effect prior to November 7, 
1996.  

3.  Under the applicable rating criteria effective November 
7, 1996, the veteran's PTSD results in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

4.  No significant residuals of shell fragment wound of the 
right knee are shown by competent medical evidence.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9411 (as in effective prior 
to and after November 7, 1996).  

2.  The criteria for an increased (compensable) rating for 
shell fragment wound of the right knee have not been met.  
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that the 
disabilities at issue are more disabling than contemplated by 
the current evaluations.  Therefore, his claims for increased 
evaluations are well grounded, and VA has a statutory duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Here, the veteran 
has been provided the opportunity to presents his case at a 
hearing on appeal and the medical records pertinent to his 
claims have been obtained and added to the record.  Thus, the 
VA's duty to assist has been met in this case.  

Background.  Service medical records are negative as to the 
presence of any chronic, acquired psychiatric disorder during 
service.  Service records to include service medical records 
contain no reference to any combat-related shell fragment 
wound injury to the knee.  In this regard, the veteran's 
service records do not show the veteran has been awarded a 
purple heart.  Service medical records do contain a December 
1969 reference to "stabbed knee", but no findings or 
treatment were reported at that time or subsequently.  

The veteran filed his claim for service connection for 
shrapnel wound of the leg in January 1972.  On VA examination 
in February 1972, the veteran reported receiving a 
superficial shrapnel wound of the anterior surface of the 
right knee while in combat in 1969.  He complained of pain 
beneath the right patella on long periods of immobilization.  
A well healed 2-inch scar on the anterior surface of the knee 
was noted.  The scar was located between the tibial tubercle 
and the inferior border of the patella.  The scar was said to 
be superficial, soft and pliable, nonadherent and causing no 
deformity.  There was no subpatellar crepitation, synovial 
thickening or intra-articular fluid.  There was full range of 
flexion and extension and the ligament structure was 
functioning properly.  An x-ray study of the right knee 
revealed no bony changes or abnormalities.  The examiner's 
diagnosis was superficial shrapnel wound, right knee.  

A rating action in April 1972, granted service connection for 
shrapnel wound, right knee, and assigned a noncompensable 
rating from the day following the veteran's discharge from 
service in March 1971.  

A report of private hospitalization for one week in April 
1993 revealed a diagnosis of major depression, single 
episode.  Global Assessment of Functioning (GAF) on admission 
was 35 and on discharge 75.  

In conjunction with a March 1993 claim for pension benefits, 
the veteran underwent a VA psychiatric examination in June 
1993 with diagnosis of generalized anxiety with depression.  
A rating action in October 1993, granted pension benefits.  
It was noted that the veteran was 6 feet tall and weighed 
about 300 pounds, had a 9th grade education and was last 
employed in 1979.  The principal disability considered in 
making the award was a heart condition evaluated as 60 
percent disabling.  

In September 1995, the veteran filed a claim for service 
connection for PTSD.  On VA examination for PTSD in December 
1995, no diagnosis of PTSD was rendered.  Pertinent diagnoses 
included dysthymia with psychotic features, substance 
dependent personality traits, and chronic use/withdrawal, 
psychotogenic drugs, mood elevating drugs.  The veteran's GAF 
was reported as 65 

In May 1996, the veteran, who was participating in a PTSD 
group, was evaluated by a VA clinical team with diagnoses of 
PTSD and alcohol abuse.

In November 1996, the veteran filed a claim for increase with 
respect to his shell fragment wound of the right knee.  

The veteran was reexamined psychiatrically in January 1997 
and essentially the same findings and diagnoses were reported 
as on the December 1995 examination.  There was no diagnosis 
of PTSD and the veteran's GAF was reported as 60.   

In February 1997, statements from the veteran, his wife and 
stepdaughter supporting his claim for service connection for 
PTSD were received.  

A February 1997 letter from a treating VA physician was to 
the effect that the veteran had had increasing problems with 
his right knee of late and that while no diagnosis had been 
made, he supported the veteran's claim for increase.  He 
reported his findings with respect to the veteran's knee 
symptomatology, but offered no etiology for these symptoms.  
A rating action in July 1997 denied an increased rating for 
the veteran's knee.  

VA medical records from 1996-97 were added to the record.  A 
March 1997 letter from the assistant chief of the psychiatric 
service at a VA medical center showed the veteran was being 
treated by him for PTSD and a history of major depressive 
disorder.  

On VA psychiatric examination in September 1997, pertinent 
diagnoses were dysthymia, PTSD and polysubstance abuse in 
remission.  GAF was reported as 75 to 80.  

A rating action in April 1998 awarded service connection for 
PTSD and assigned a 10 percent rating, effective from the 
date of claim in September 1995.  

VA outpatient treatment notes for 1998-99 show the veteran 
continued to attend PTSD sessions on a weekly basis and was 
being treated for his PTSD as well as for other disabilities 
not at issue.  Periodic GAF's ranged from 25 to 55, but 
appeared to include the disabling effects of non-psychiatric 
disability.  

At a hearing on appeal in February 1999, the veteran reported 
receiving treatment from the VA for his PTSD.  He also 
related his recent problems with his right knee to a service 
injury.  

VA psychiatric examination in March 1999 revealed numerous 
subjective complaints by the veteran, but little in the way 
of adverse objective findings on mental status examination.  
The examiner indicated moderate symptomatology, assigning a 
GAF of 51.  

Orthopedic examination in March 1999, provided a detailed 
history of the veteran's right knee condition as well as 
detailed current findings to include x-ray study.  However, 
the examiner opined that the well-healed shrapnel wound was 
not causing any disorder of the right knee.  

A rating action in April 1999 assigned a 30 percent rating 
for the veteran's PTSD, effective from the date of claim in 
September 1995.  

Criteria.  Disability evaluations are determined by the 
application of a schedular rating which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Prior to November 7, 1996, the VA Schedule for Rating 
Disabilities called for the following rating levels with 
respect to psychoneurotic disorders:

100% - The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community. Totally 
incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to 
obtain or retain employment.  

70% - Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

50% - Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

30% - Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people. The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities. However, 
the regulations have stipulated that rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1997).

Additionally, in a precedent opinion dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9- 
93); 57 Fed. Reg. 4753 (1994).  The VA General Counsel 
further construed the term "considerable" to mean "rather 
large in extent or degree."  See VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93); 57 Fed. Reg. 4753 (1994).  

The VA Schedule of Ratings for Mental Disorders was amended 
and redesignated effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.  

The purpose of the 1996 change in the VA Schedule for Rating 
Disabilities was to update the portion of the rating schedule 
addressing mental disorders, ensure that it used current 
medical terminology and unambiguous criteria, and to reflect 
medical advances.  61 Fed. Reg. 52,695 (October 8, 1996).  On 
and after November 7, 1996, the pertinent provisions read as 
follows:

100% - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.
	
50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Scars which are superficial and poorly nourished with 
repeated ulceration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars shall be rated on the 
limitation of function of any part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  These codes do not provide for 
a zero percent evaluation, but a zero percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

PTSD Analysis.  Consistent with the decision of the Court in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Board will 
discuss the veteran's disability with consideration of the 
criteria effective both prior and subsequent to November 7, 
1996.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) [hereinafter DSM-IV].

GAF scores of 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy or theft within household) but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

GAF scores of 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

GAF scores of 51 to 60 indicate moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a jog). GAF scores of 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Under the "old" and the "new" criteria, the Board finds 
that the symptoms and the level of social and industrial 
impairment of the veteran's service-connected psychiatric 
disorder do not more nearly approximate the criteria for the 
next higher rating of 50 percent, i.e., considerable social 
and industrial impairment under the old criteria in effect 
prior to November 7, 1996, or occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships under 
the new criteria effective November 7, 1996.

The record in this case shows that the veteran's PTSD 
symptomatology has remained essentially the same from 1995 to 
the present.  The record shows that the veteran's 
symptomatology as reflected on VA examinations in 1995, 1997 
and 1999 is moderate in degree and supports no more than a 30 
percent rating under the old and new criteria.  The Board 
notes the GAF of 35 noted on hospital admission in April 1993 
rose with treatment to a 70 on discharge a week later.  
Likewise, some GAF's recorded during the veteran's outpatient 
treatment in 1998-99 indicate more than moderate 
symptomatology, but these GAF scores are not consistent with 
the totality of the evidence of record.  They appear to be 
represent acute exacerbations and are not indicative of the 
severity of the veteran's overall symptomatology.  It also 
appears that they reflect not only impairment due to the 
veteran's psychiatric disorders, but also impairment due to 
his physical problems as well.

The examiner's classification of the severity of the PTSD 
symptoms is not determinative of the degree of disability.  
Consideration must be given to the whole history of the 
disorder, including the outpatient treatment records and the 
veteran's account of his symptoms.  The rating assigned must 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  There 
is nothing in the record to suggest that the veteran's PTSD 
symptoms have increased in severity between 1995 and 1999.  
In the Board's opinion, the PTSD symptoms which were 
identified as of 1995 are essentially the same as those shown 
on the more recent examinations and treatment record.  There 
is no showing of any increased symptomatology for any part of 
the appeal period that would warrant staged ratings pursuant 
to Fenderson.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The Board, for the reasons set forth 
above, concludes that the veteran's psychiatric history, 
symptoms, and manifestations are consistent with no more than 
the 30 percent rating currently assigned, and that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent for any of the contested 
period.  The evidence is not in relative equipoise, and the 
disability picture, as discussed above, does not approximate 
the criteria for a higher rating under the old or new 
criteria.  Accordingly, the provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 4.3, 4.7 are not for application.

In reaching the conclusion that the veteran's PTSD does not 
warrant a rating in excess of 30 percent, the Board has noted 
that the veteran's work record shows that he last worked in 
1979, long before any acquired psychiatric disorder was 
manifest.  The award of pension benefits as of 1993 was based 
primarily on the veteran's heart condition without 
consideration of the psychiatric symptomatology first shown 
in 1994.  Thus, while the veteran's long-term unemployment 
has been considered, the record clearly shows that it is not 
attributable to his service-connected psychiatric disability.  


Right Knee Analysis.  The record shows that the veteran's 
service-connected right knee disability has been asymptomatic 
since service discharge.  On initial VA examination in 1972, 
the only residual shown was a well-healed 2-inch superficial 
scar.  There was no other knee symptomatology demonstrated 
clinically or by x-ray and a noncompensable rating was 
assigned.  Subsequently, there was no indication of any right 
knee problems until the 1990's.  The veteran attributed these 
recent knee problems to his service-connected disability.  In 
support of his claim, he furnished a medical statement from a 
treating physician, but the statement did not identify the 
etiology of the veteran's recent knee complains or relate the 
knee problems to the veteran's service injury.  However, the 
orthopedic examiner in March 1999 considered the veteran's 
history and his examination findings and concluded that the 
veteran's service-connected right knee disability was not 
causing any impairment of the knee.  There is no competent 
medical evidence or opinion to relate the veteran's recent 
right knee problems to his long static and asymptomatic 
service-connected right knee disability.  The record in 1972 
and now shows that the only residual of the veteran's service 
injury is a well-healed scar of the right knee.  It is clear 
that there is no basis for assigning a compensable rating 
under Codes 7803, 7804, 7805 and 38 C.F.R. § 4.31 and there 
is no demonstrated disability other than the scar that may be 
considered for rating purposes.  

The Board has considered the veteran's contentions that his 
current right knee problems are related to service, but there 
is no competent medical evidence to this effect.  The 
veteran, as a layman, is not competent to provide a medical 
opinion as to etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  

An increased (compensable) rating for shell fragment wound of 
the right knee is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

